TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00284-CV



                                K. N. M., a/k/a K. H., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-FM-16-006145, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant K. N. M., a/k/a K. H., filed her notice of appeal on April 23, 2018. The

appellate record was complete May 3, 2018, making appellant’s brief due May 23, 2018. On

May 21, 2018, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than June 12, 2018. If the brief is not filed by that date, counsel may be required to show

cause why she should not be held in contempt of court.

               It is ordered on May 22, 2018.


Before Chief Justice Rose, Justices Goodwin and Field